Citation Nr: 1411978	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as due to an influenza vaccination at a VA Medical Center (VAMC) on November 10, 2009, namely current medical problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss and bilateral tremors (attributed to Guillain-Barré syndrome with associated sequelae of focal demyelination, or central pontine myelinolysis, or chronic inflammatory demyelinating polyradiculoneuropathy (CIDP)).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to September 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in St. Petersburg, Florida which denied compensation under 38 U.S.C.A. § 1151 for additional disability claimed as Guillain-Barré syndrome and current disabilities.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record. 

This case was previously remanded by the Board in August 2012, October 2012 and May 2013 for additional development and readjudication.  The case was subsequently returned to the Board.  In August 2013, the Board requested a medical expert opinion from a neurologist with the Veterans Health Administration (VHA), and the designee provided this opinion in September 2013.  38 C.F.R. § 20.901(a).  The Veteran and his representative were provided with a copy of that opinion (including the letter requesting that opinion) pursuant to 38 C.F.R. § 20.903(a), and the representative submitted written argument in response in December 2013.

By a letter dated in December 2013, the Veteran requested an extension until mid-February in order to enable him to submit additional evidence.  This extension was granted.  However, as no additional evidence has been received from him, the Board will now proceed with adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

The weight of the competent and credible evidence shows that the Veteran does not have additional disability, to include Guillain-Barré syndrome, as a result of an influenza vaccination at a VA facility on November 10, 2009.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for claimed additional disability to include Guillain-Barré syndrome is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in December 2010 prior to adjudication of the claim for compensation under § 1151 claim in January 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised of the "downstream" disability rating and effective date elements of his claim.

As the pleading party attacking the agency's decision, the appellant, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist him by obtaining all potentially relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his VA treatment records, private medical records, records from the Social Security Administration (SSA), and all relevant lay statements.  VA medical opinions were obtained in January 2011, August 2012, October 2012, May 2013, and September 2013 concerning this claim.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2012 VA examination and medical opinion, and the May 2013 medical opinion, were provided by medical professionals, and additional clarification was obtained in September 2013.  The September 2013 VA opinion was provided by a chief of neurology, and the associated report reflects review and discussion of the appellant's prior medical history.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There has been compliance with the Board's October 2012 and May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  The Board finds that there has been substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Concerning this, the Board directed that the RO/AMC obtain the relevant VA medical records, and this has been done.  The Board also directed that a VA medical opinion should be obtained regarding the claim on appeal, and this has also been done.  The Board has since obtained a VHA medical opinion, which is responsive to the questions posed in the remand, and the VA medical opinion report and the other evidence of record provide the necessary evidence to adjudicate this appeal.

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2012 Board hearing.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Compensation under 38 U.S.C.A. § 1151  

The Veteran contends that he has additional disability due to a flu shot provided by VA, namely multiple current health problems attributed to Guillain-Barré syndrome, including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss and bilateral tremors.

In a September 2010 statement, he said that in October 2009, he began experiencing numbness in his toes which progressed up his legs.  A month later, he began falling, was unable to walk, lost his appetite, had problems breathing, and became bedridden.  He was taken to the emergency room and diagnosed with Guillain-Barré syndrome, suffered a stroke, pneumonia, a hole in his right lung, empyema and a paralyzed larynx.  He contended that his current medical problems were caused by a flu shot given to him by VA.  He said he had received the flu shot annually during service, and continued to receive it annually after service, and never previously had a problem.

In a conflicting February 2011 statement, he said that he received a flu shot on November 10, 2009 and did not incur a neurological deficit until December 13, 2009.  At his May 2012 Board hearing, he said that three weeks after his November 2009 flu shot at VA, he was unable to walk and was bedridden.  He testified that prior to the flu shot he was in "great condition."  See hearing transcript, page 9.

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2013). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2013).  VA considers each involved body part or system separately.  Id.  

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); §§ 1151(a)(1)(A), 1151(a)(1)(B). Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury. Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119   (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, for the reasons and bases below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for claimed additional disability of Guillain-Barré syndrome due to a flu shot on November 10, 2009, as the evidence does not show that the Veteran has any additional disability due to this flu shot.  See Viegas, 705 F.3d 1380; 38 C.F.R. § 3.361(c)(1); see also 38 U.S.C.A. § 1151(a). 

VA medical records dated prior to the November 10, 2009 influenza vaccination reflect treatment for neurological symptoms for years beforehand.

For example, in November 2001, the Veteran was seen for complaints of worsening back and leg pain, and gave a history of a motor vehicle accident in 1989.  He reported numbness and weakness in his legs and said he could no longer run.  His mother informed his treating physician that he had a history of alcoholism.  The Veteran denied a history of substance or alcohol abuse.  On examination, ankle reflexes were absent and he had decreased sensation of the arms and legs.  The diagnostic assessment was history of antecedent trauma with back and leg pain with associated weakness and decreased sensation of the bilateral arms and legs with unclear etiology.

Review of the claims folder reveals prior VA-administered influenza vaccinations.  A December 2003 VA outpatient treatment record reflects that the Veteran complained of a respiratory infection within the past day or two, and reported that he had a flu shot 12 days ago.  The diagnostic assessment was mild upper respiratory infection.  No complications from the flu shot were noted.  

In October 2007, the Veteran was seen for complaints of back pain after lifting; he said he could not stand up to walk and had to walk bent over.

A VA nursing note shows he was given an influenza immunization (flu shot) in October 2007.  Prior to being given the shot, the Veteran was informed about influenza, the vaccine and the possible risks.  He had the opportunity to ask questions and expressed understanding of the benefits and the risks of the vaccination.  He gave verbal consent to the influenza vaccine.  It was also noted that the Veteran denied allergies to eggs and thimerosal (mercury derivative).  The Veteran had no complications, tolerated it well, and exhibited no signs or symptoms of adverse reaction.  He was also provided with the 2007-2008 Vaccine Information Statement. 

On October 21, 2009, the Veteran was seen for complaints of a back exacerbation for four days radiating down to both legs, but more to the left with numbness and tingling.  The diagnostic assessment was back sprain.

A November 10, 2009 VA outpatient treatment note shows the Veteran was given a 2009-2010 influenza vaccine on that date.  Prior to being given the shot, the Veteran was informed about the nature of the procedure, expected benefits, reasonably foreseeable associated risks and complications or side effects.  The CDC vaccine information statement on influenza was given to him.  He gave verbal consent to the influenza vaccine.  The Veteran had no adverse reaction after the vaccination.

Private medical records from Manatee Memorial Hospital dated from November 28 2009 to December 16, 2009 reflect that the Veteran was hospitalized for pneumonia after he complained of dyspnea.  He also had weakness and sensory deficit of the lower extremities.  On November 29, 2009, the Veteran reported that he had shortness of breath for two weeks, and had difficulty walking with constant stabbing pain in his low back down to his feet.  He related that he had sciatic nerve problems.  A neurology note of the same date reflects that the Veteran reported that he had back pain for months with progressive weakness of his legs.  A cavitary lung lesion was noted.  A December 2009 neurology note reflects that the Veteran reported that he had trouble with his lower extremities since October.  After an examination, the diagnostic impression was subacute onset of quadriparesis, much worse in the lower extremities.  The neurologist opined that the differential diagnosis could include a myriad of things, including acute inflammatory polyradiculopathy or Guillain-Barré syndrome, non-inflammatory myopathies or lower motor neuron forms of amyotrophic lateral sclerosis or extra-axial compressive lesions in the cervical and/or thoracic cord, or midline dysfunction in the brain.  The December 2009 discharge summary reflects that the discharge diagnoses included pneumonia and impending respiratory failure, quadriparesis more pronounced in the lower extremities, rule out lytic lesions on the spine and other viral syndrome or myopathy secondary to infection.

VA medical records reflect that he was transferred to a VA hospital in mid-December 2009 following an a 18-day admission at Manatee Memorial Hospital for a cavitary pneumonia, hypoxemia, a lung abscess, significant muscle weakness in all four extremities, and loss of deep tendon reflexes.  He had presented to the emergency room on November 28, 2009, with complaints of shortness of breath and difficulty walking for several weeks prior to admission.  Electromyography (EMG) results were indicative of polyneuropathy with demyelinating component and L3-4 radiculopathy.  Nerve conduction studies were suggestive of significant peripheral motor neuropathy.  Magnetic resonance imaging (MRI) brain and cervical spine were suggestive of central pontine myelinolysis.  A positron-emission tomography (PET) scan revealed findings more consistent with a severe infectious process involving both lungs and an associated right lower lobe pulmonary abscess.  The diagnosis was possible Guillain-Barré syndrome.  

A December 2010 VA progress note reflects that the Veteran reported that he was working full-time until October 2009, when he experienced increased numbness in his feet and legs.  He was taken to the emergency room, and then spent months in hospitals.  He said that these problems occurred shortly after he received a flu shot at the VA.

In January 2011, a VA examiner in determined that the diagnosis of Guillain-Barré syndrome was not definite and that that any presumed Guillain-Barré syndrome was not caused by the flu shot received from VA in November 2009.  She summarized relevant medical records, noting that the Veteran was seen for complaints of sciatica in January 2009.  She noted that the Veteran was hospitalized at a private hospital for dyspnea, and was diagnosed with cavitary pneumonia and sepsis that was complicated by pleural effusion.  In December 2009, he was noted to have decreased reflexes in the lower extremities, and an EMG showed polyneuropathy and lumbar radiculopathy.  The examiner opined that the Veteran was not found to have profound neurologic deficit until December 13, 2009, and prior to that time his symptoms were consistent with his chronic back and sciatic pain.  She indicated that 
there was no strong supporting evidence in the medical literature that Guillain-Barré syndrome was a result of influenza vaccination.  Review of the Veteran's care, treatment and rehab through the VA was appropriate and did not cause any additional disability. 

The Veteran's treating VA neurologist, Dr. C., provided medical opinions dated in February 2011 and March 2012.  In February 2011, he noted that the Veteran was being seen for follow-up of central pontine myelinolysis with MRI evidence of recent improvement.  He noted that the initial presentation was soon after receiving a flu shot.  The neurologist opined that it was more likely than not that the Veteran's demyelination was associated with the flu vaccination.  

In March 2012, he stated that the Veteran was seen by his neurology service in December 2009, when diagnostic studies were indicative of a demyelination process, with abnormal nerve conduction, abnormal CSF (cerebrospinal fluid) studies, and abnormal brain MRI.  He noted that the Veteran received an influenza vaccine on November 12, 2009.  He cited to samples from medical literature discussing the association between influenza vaccination and the development of neurological adverse effects, such as those suffered by the Veteran.  He stated, "Therefore, this causative adverse effect may apply to [the Veteran] within a reasonable degree of medical certainty."  He did not discuss whether or not the Veteran's development of these neurological adverse effects was a reasonably foreseeable event and/or complication associated with the VA administration of the flu vaccine.  Nor did he clearly address the matter of whether the adverse neurological effects are due to any degree of fault on the part of VA.

The Board then remanded this case for another medical opinion, because neither the January 2011 VA examiner nor Dr. C. had reviewed pertinent medical records pertaining to the Veteran's initial period of hospitalization on November 28, 2009, because they were not yet on file.

At his May 2012 hearing, the Veteran testified that while he did not remember signing a consent form, he was told that he could become ill with an upset stomach or flu-like symptoms, but nothing out of the ordinary.  See hearing transcript, page 5.

In August 2012, the Veteran underwent another VA examination to obtain an opinion as to whether the Veteran had adverse neurological effects, including Guillain-Barré syndrome, central pontine myelinolysis, and CIDP, as a complication of the flu vaccine administered by VA in November 2009.  The examiner diagnosed Guillain-Barré syndrome.  Following a review of the claims folder and an examination of the Veteran, the examiner concluded the Veteran did not develop Guillain-Barré syndrome, or other neurological disorder, including central pontine myelinolysis and CIDP, as a complication of the influenza vaccine administered on November 10, 2009.  She stated that Guillain-Barré syndrome or other neurological disorder, including central pontine myelinolysis, and CIDP, is not a complication or event associated with the flu shot that was not reasonably foreseeable.  Central pontine myelinolysis and CIDP are not shown in the medical literature to be associated with administration of the flu vaccine.  She stated that the Veteran's initial complaints of back pain and leg numbness pre-dated the administering of the flu vaccine, and he subsequently developed Guillain-Barré syndrome after the diagnosis of pneumonia with sepsis.  The VA examiner did not comment upon the March 2012 VA opinion, or the medical literature cited in that opinion.  

In an October 2012 VA medical opinion, after a review of the claims folder, the same examiner concluded the Veteran did not develop Guillain-Barré syndrome, or other neurological disorder, including central pontine myelinolysis and CIDP, as a complication of the flu vaccination administered on November 10, 2009.  The examiner found that the Veteran was seen at a VA clinic in mid-October 2009 for complaints of an exacerbation of back pain for four days radiating down to both legs, but more to the left with numbness and tingling.  The examiner opined that these symptoms were early symptoms associated with Guillain-Barré syndrome and began before his flu shot.  He received the influenza vaccine on November 10, 2009, his neurological symptoms progressed, and he was hospitalized.  She discussed the March 2012 VA opinion, and noted that it did not appear that the VA neurologist (Dr. C.) considered that the onset of the Veteran's symptoms pre-dated his November 2009 flu vaccination.  She stated that the exact cause of Guillain-Barré syndrome is unknown, but that in about 60 percent of cases, an infection affecting either the lungs or the digestive tract precedes the disorder.

The August 2012 and October 2012 VA examiner clearly opined that the Veteran's Guillain-Barré syndrome, or other neurological disorder, including central pontine myelinolysis and CIDP, are not the result of his November 2009 VA flu vaccination, she included a statement in her August 2012 opinion that such were not complications or events associated with the flu vaccination that were not reasonably foreseeable.  The Board remanded this case again in May 2013 to obtain clarification of this point. 

In a May 2013 VA medical opinion, another VA physician indicated that the claims file had been reviewed.  She stated that she agreed with the conclusions of the October 2012 VA examiner.  She opined that it was less likely than not that a 2009 flu shot caused the Veteran's claimed condition of Guillain-Barré syndrome.   Although current medical literature indicated a small increase in the incidence of Guillain-Barré syndrome following rabies vaccination and swine influenza vaccination in the 1970s, her review of the medical literature did not provide substantial medically based scientific evidence to support a high incidence of 2009 flu shot as an etiological factor for this syndrome.  The current literature did support an improvement in manufacturing and design of current vaccines.  Therefore it was less likely that an immunization of flu vaccine was responsible for the incidence of Guillain-Barré syndrome in 2009.  Lastly, with regard to Dr. C.'s statement, although correct in the late 1970s, was less likely correct for the current patient outcome and safety profiles of 2009 and following.  

In a September 2013 VHA expert medical opinion, a VA chief of neurology of a VAMC stated he reviewed the file, and that the chance that the Veteran has developed Guillain-Barré syndrome or some other neurological disorder, including central pontine myelinolysis and CIDP, as a complication of the influenza vaccine administered on November 10, 2009, is well below 50 percent.  He opined that the Veteran had symptoms of this disorder before the administration of the vaccine, so the vaccination had nothing to do with his development of neurological disease.  He reviewed the medical references cited in the March 2012 medical opinion, and stated that the citations are not relevant to this case since the Veteran developed symptoms before the vaccination.  He commented on each citation and found them unpersuasive, and indicated that the referenced articles could not be used to support a cause for the Veteran's neurological disease, while providing specific reasons for discounting each article.  Significantly, he also noted that a more recent peer-reviewed article by Green et al. (2013; PMID 2384061; PLoS One) demonstrated no relationship between vaccination and Guillain-Barré syndrome.

He added that it has already been shown that the vaccine did not trigger the Veteran's neurological illness, and it was quite clear that the neurological symptoms began before the vaccine was administered.  Therefore, just prior to the vaccination, it was readily apparent that the Veteran had a neurological disorder.

The Board finds that this September 2013 VHA medical expert opinion is more probative than the February 2011 and March 2012 medical opinions by Dr. C., as it was based on a review of the claims file, including the highly relevant November to December 2009 private hospital records which were not reviewed by Dr. C., and is supported by a sound rationale.  It provides compelling evidence against the Veteran's claim.  In other words, the physician in September 2013 applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  His opinion is also consistent with the other medical opinions of record.

The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as the date of inception of his leg weakness. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  However, with respect to the Veteran's contention that his leg weakness started after the influenza vaccination, the Board notes that this assertion is simply not verified by the contemporaneous medical records, and, moreover, he has personally made conflicting statements on this point, both to treating medical providers and to the RO, which reduces his credibility in this regard. See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In sum, after reviewing all of the evidence of record, the Board finds that the evidence shows that the Veteran had symptoms of Guillain-Barré syndrome prior to receiving the influenza vaccine on November 10, 2009, and thus, this disorder was not caused by the vaccine.  Moreover, several VA medical examiners have found that the other disorders claimed by the Veteran as sequelae of Guillain-Barré syndrome are also not related to the November 2009 vaccination.  The Board finds that this claim must fail as the evidence does not show that the Veteran has incurred a "qualifying additional disability", as required by governing law and regulation.  See 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

The record reflects that the Veteran provided informed consent in November 2009 for the influenza vaccine.  So there is probative evidence confirming the Veteran decided, in spite of known risks and possible complications, to have the vaccination - so was appropriately informed of its potential complications and consequences.  See 38 C.F.R. §§ 3.361(d)(2) and 17.32 (2013).

In the absence of demonstrated additional disability, the Board finds that the preponderance of the evidence is against the claim of entitlement to § 1151 compensation for additional disability due to an influenza vaccination on November 10, 2009 at a VA facility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be denied.


ORDER

The claim of entitlement to 38 U.S.C.A. § 1151 compensation for additional disability claimed to be due to an influenza vaccination at a VAMC on November 10, 2009 is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


